Citation Nr: 0520325	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for post left 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1970 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

This case was previously before the Board in September 2004, 
at which time it was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, for  D.C., to afford 
the veteran a VA medical examination.  The sole issue before 
the Board is an increased disability rating for post left 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling as indicated on the title page.


FINDING OF FACT

The post left spontaneous pneumothorax is manifested by 
complaints of dyspnea and left chest wall pain on exertion, 
but is not productive of FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 
percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post 
left spontaneous pneumothorax have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.321(b), 4.97, 
Diagnostic Codes 6843, 6845 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The record shows that a substantially complete application 
for the claim on appeal was received in June 1998.  The 
original RO decision that is the subject of this appeal was 
entered in March 1999, before the enactment of VCAA. 
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  However, in a May 2003 a VCAA letter was 
sent to the veteran providing proper VCAA notice and 
assistance.  The veteran was also afforded VCAA notice in the 
October 2003 and June 2004 Supplemental Statements of the 
Case, and March and November 2004 letters.  In this regard, 
the Board is certain that adequate notice requirements of the 
VCAA have been provided in compliance with VA statutory 
obligations considered in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005). 

Regarding the veteran's claim on appeal, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, VCAA.  The 
veteran's service medical records are of record, as are 
private and VA clinical records. The veteran has been 
afforded VA medical examinations for evaluation of his post 
left spontaneous pneumothorax disability. With respect to 
providing assistance to the veteran it is also noted that he 
has been notified of the applicable laws and regulations 
which set forth the criteria for increased ratings. The 
discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

A VA respiratory examination was performed in June 1998.  The 
veteran complained of left anterior chest pain.  The 
diagnoses were recurrent pneumothorax and left upper chest 
wall pain.  The physician reported that veteran's left chest 
wall pain was due to insertion of a chest tube during 
service.  The June 1998 pulmonary function tests reveal that 
FEV-1 was 202 percent of predicted value; FEV-1/FVC was 101 
percent of predicted value; and DLCO was 282 percent.  An X-
ray of the chest reported a history of left chest pain.  The 
X-ray diagnostic impression was mild fibrosis or subsegmental 
changes.  

A VA respiratory examination was performed in August 2003.  
It was reported that the veteran had dyspnea only on 
extensive exertion and that he could climb four to five 
flights of stairs.  It was indicated that pulmonary function 
tests were consistent with mild obstructive ventilatory 
effort and slightly reduced DCLO, consistent with COPD 
basilar scarring.  COPD with bibasilar scarring was reported 
on a chest X-ray.  The diagnosis was no evidence of 
pneumothorax presently; no restrictive ventilatory defect; 
mild obstructive ventilatory defect based on FEF 25/75 1/s; 
mild reduction in diffusing capacity.  Pulmonary function 
scores revealed that FEV-1 was 88.7 percent of predicted 
value; FEV-1/FVC was 106 percent; and DLCO was 75.3 percent.  
A September 2003 interpretation of the results revealed that 
findings were consistent with mild obstructive ventilatory 
impairment.

A VA pulmonary examination was performed in November 2004.  
It was reported that the veteran had not had a pneumothorax 
recurrence since 1976.  He complained of left anterior chest 
wall pain that was precipitated by exertion and relieved by 
rest.         
He also had shortness of breath on minimal exertion, and an 
inability to climb steps more than ten at a time.  He could 
not run without getting shortness of breath.  The physical 
examination of the chest revealed that the apical pulse was 
not well felt, and that the vocal fremitus and vocal 
resonance were decreased.  Rare ronchi were heard on 
auscultation. The diagnostic impression was history of 
shortness of breath on minimal exertion; history of recurrent 
pneumothorax; history of left upper anterior chest wall pain. 
The physician commented that the physical examination was 
unremarkable; pulmonary function tests and pulmonary 
functions were described as within normal limits. Pulmonary 
function tests associated with the pulmonary examination 
revealed that FEV-1 was 96 percent of predicted value; FEV-
1/FVC was 107 percent; and DLCO (SB) was 75.4.    
 

Analysis
    
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's service-connected disability, post left 
spontaneous pneumothorax, is currently evaluated at a 10 
percent level under 38 C.F.R. § 4.97, Diagnostic Code 6843, 
for "traumatic chest wall defect, pneumothorax, hernia, etc." 
Pleural cavity injuries and other disorders under Diagnostic 
Codes 6840 through 6845 are evaluated under a general rating 
formula for restrictive lung disease.

Under the rating criteria for Diagnostic Code 6843, a 10 
percent rating is warranted where pulmonary function testing 
reveals that FEV-1 is 71 to 80 percent predicted; FEV-1/FVC 
is 71 to 80 percent; or where DLCO (SB) is 66 to 80 percent 
predicted. A 30 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent predicted. A 60 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 40 to 55 percent predicted; FEV- 1/FVC is 40 to 55 
percent; or where DLCO (SB) is 56 to 65 percent predicted. 

The clinical data shows that the veteran continues with 
respiratory complaints, including left chest wall pain and 
dyspnea.  The Board is aware that in the recent past, it has 
been clinically indicated that pulmonary function tests were 
consistent with mild obstructive ventilatory impairment, and 
COPD basilar scarring has been reported.  In contrast though 
the most recent VA clinical findings, in November 2004 to be 
specific, indicated that physical examination and pulmonary 
testing were within normal limits and that the veteran's 
symptoms were by history.  It is important to note though 
that the veteran's post left spontaneous pneumothorax is 
primarily rated according to the degree of impairment on 
pulmonary function tests. In November 2004, pulmonary 
function tests revealed that the veteran's FEV-1 was 96 
percent of predicted value; FEV-1/FVC was 107 percent; and 
DLCO (SB) was 75.4.  These pulmonary function test findings 
do not equate to FEV-1 that is 56 to 70 percent predicted; 
FEV-1/FVC that is 56 to 70 percent; or DLCO (SB) that is 56 
to 65 percent predicted; which is the next higher disability 
evaluation under Diagnostic Code 6845, at 30 percent.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Based on the foregoing, the Board 
concludes that the weight of the evidence is against the 
veteran's claim, and the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

An increased disability rating for post left spontaneous 
pneumothorax is not warranted.  





ORDER

An increased disability rating for post left spontaneous 
pneumothorax is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


